Board of Tax Appeals, Nos. 95-M-1078 and 96-M-48. This cause is pending before the court as an appeal of case Nos. 95-M-1078 and 96-M-48 from the Board of Tax Appeals. On July 17, 1997, the Clerk of this court filed the documents transmitted from the Board of Tax Appeals that had been certified as the record in this case. The documents filed as the record with this court include, in addition to the transcript and pleadings filed with the Board of Tax Appeals, a file folder labeled “96M0048” that appears to contain copies of various documents and correspondence filed with the Board of Tax Appeals, and an empty file folder labeled “95M1078.” On July 29, 1997, the Board of Tax Appeals submitted a letter indicating that its “file jackets” for case Nos. 95-M-1078 and 96-M-48 were inadvertently included in the documents certified as the record, and requesting that the jackets be returned.
It appearing to the court that the documents filed as the record of ease Nos. 95-M-1078 and 95-M-48 include the Board of Tax Appeals’ jackets,
IT IS ORDERED by the court that the Board of Tax Appeals’ request for the return of the file jackets be, and hereby is, granted.